Per Curiam,
The learned auditing judge concluded with some hesitation that the word “children” as used by the testatrix in making provision for her daughter, Mary Lilly G. Beall, included a grandchild of the daughter. This was *470approved by the court in banc. The will of Clement B. Grubb, the husband of the testatrix, must be read into her will in determining what she intended by “children,” for her words are “All monies, stock, bonds and mortgages, I bequeath to my daughter Mary Lilly G. Beall I leave in the same strict Trust, as my husband appointed in his will, for my daughter Mary Lilly G. Beall, and after her death to be divided equally, in the same Trust, among Mrs. Beall’s three daughters, or more, should there be more children at the time of Mrs. Beall’s death.” The trust for Mrs. Beall was to be the “same strict trust” as was created for her by her father, and, upon her death, was to be divided “in the same trust.” Turning to the will of the father there is found the express direction in his provision for Mrs. Beall that upon her death the descendants of any one of her children who might die before her should take the deceased child’s share, “per stirpes, upon the principle of representation.” As the testatrix clearly indicated her intention that the trust which she created for her daughter should be “in the same strict trust”......“to be divided in the same trust” as was established by her husband, we have no doubt as to the correctness of the conclusion reached by the court below.
Appeal dismissed at appellant’s costs.